 SINCLAIR REFINING COMPANY197:a letter from the Employer's attorney.The Employer's letter re-ferred the employees to the attachment "showing" the efforts of thePetitioner and its parent organization "to prevent the officers ofthe C. I. O. from having to take the oath that they were not membersof the Communist Party." The attachment set forth a "brief his-tory" of court actions involving the non-Communist affidavit sectionof the Act, includingOilWorkers International Union v. Elliott,Regional Director,a Federal district court case.By letter datedAugust 26, 1952, the Regional Office of the Board advised the partiesthat the ballots had been forwarded to the eligible voters on August 25.Clearly the reference by the Employer in its letter to a court de-cision, which has in its title the Petitioner as plaintiff and the RegionalDirector as defendant, cannot reasonably be said to have conveyed tothe employees the impression that the Board was prejudiced againstthe Petitioner.Further, there is no evidence that the receipt of theEmployer's August 23 letter by the employees, at about the date themail balloting was scheduled to begin, was so close in time to theactual marking and returning of the mail ballots as to have constitutedsubstantial interference with the conduct of the election .2Accord-ingly, we find that the Petitioner's exceptions do not raise substantialor material issues with regard to the conduct or results of the election,and they are hereby overruled.As the Petitioner has not obtained a majority of the valid votescast in the election, we shall dismiss the petition.OrderIT ISHEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.CHAIRMANIIERZOGand MEMBER MURDOCK took no part in the con-sideration of the above Supplemental Decision and Order.2 Cf.Meyer & Welch, Inc.,85 NLRB 706, where the Board held that the employer's letterdistributed to the employees during a period ending.20 minutes before the beginning ofactual balloting was not ground for setting the election aside.SINCLAIRREFINING COMPANYandSINCLAIR PLANT PROTECTIONEMPLOYEE ASSOCIATION,PETITIONERSINCLAIR REFINING COMPANYandLOCAL UNION No.716 OF THEINTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS,AFL.Cases Nos. 39-RC-465 and 39-RC-469.November 4, 1952Decision and OrderUpon petitions duly filed, a consolidatedhearingwas held beforeCliffordW. Potter,hearing officer.The hearing officer's rulings101 NLRB No. 59. 198DECISIONSOF NATIONALLABOR RELATIONS BOARDmade at the hearing are free from prejudicial error and are herebyaffirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthese cases to a three-member panel. [Members Houston, Styles,and Peterson].Upon the entire record in these cases, the Board finds :1.The Employeris engagedin commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning ofSection 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The IBEW seeks a unit of all maintenance electricians,linemen,cable splicers, trainees, apprentices, and permanent helpers in theelectrical department at the,Employer's refinery in Houston, Texas,excluding all other employees and all supervisors as defined in theAct.The Association seeks a unit of guards at the Houston plant.The Intervenor has moved to dismiss the petitions, asserting that theonly appropriate unit is the existing Nation-wide production, pipeline,and refinery unit, which includes the electricians and guards heresought, and for which the Intervenor has bargainedsince1934.TheEmployer apparentlyagreesto the apropriateness of the unit soughtby the Association.It takes no position with respect to the unit re-quest of the IBEW.The Employer is engaged in the business of producing, transport-ing, refining, and marketing petroleum and related products. It oper-ates 6 refineries in 6 States, employing approximately 10,000 em-ployees.At the Houston, Texas, refinery, the only one involved herein,there are approximately 1,500 employees. In addition to these re-fineries, the Employer maintains several bulk marketing stationsIAt the hearing, the Oil Workers International Union,CIO, Local 227, herein calledthe Intervenor,was permitted to intervene on the basis of a contract then in effect coveringthe employees in the proposed units.There was no contention at the hearing that thecontract is a bar to this proceeding.The Petitioners and the Intervenor requested oral argument before the Board.As therecord and the briefs adequately present the issues and the positions of the parties, therequests for oral argument are hereby denied.At the hearing,the Petitioner in Case No. 89-RC-469,Local Union No. 716 of theInternational Brotherhood of Electrical Workers,AFL, herein called the IBEW,and thePetitioner in Case No. 39-RC-465, Sinclair Plant Protection Employee Association,hereincalled the Association,objected to the hearing officer's ruling admitting in evidence therecord inSinclair Refining Company,Pipeline Department,89 NLRB 969. As the Boardtakesjudicial notice of its decisions and the records therein, we find that the hearingofficer's ruling was proper. SINCLAIR REFININGCOMPANY199throughout the United States, as well as a rubber plant and a researchlaboratory.Since 1934, the Employer has bargained with the Intervenor or itspredecessor on a Nation-wide basis. In 1943, the Nation-wide unitfor which the Intervenor was recognized as exclusive bargaining repre-sentative comprised all the Employer's production, pipeline, andrefining employees.The parties have, since 1943, executed successiveannual contracts for such a Nation-wide unit covering the employeesat all the Employer's refineries. In 1950, the Employer acquired therefinery in Wood River, Georgia.For several years prior to its acqui-sition, the employees in this plant had been represented by nine Ameri-can Federation of Labor craft unions. In 1950, these unions petitionedfor an election among the Wood River employees. The Intervenorcontended in that case that its contract with the Employer providedfor the automatic inclusion of newly acquired refineries in the Nation-wide unit.The Board, however, ruled that, as the plant had beennewly acquired by the Employer, and as the employees had been repre-sented by the craft unions, they should be afforded the choice ofseparate plant representation. In the election directed therein,2 thecraft unions were successful and have since been the exclusive bargain-ing agents on a joint basis for these employees. In addition, theemployees at several of the Employer's bulk marketing stations andat its rubber plant, while represented by the Intervenor, are notbargained for in the Nation-wide unit.With respect to the employees covered in the Nation-wide contract,centralized collective bargaining on their behalf has taken place an-nually in New York City.The Employer retains a central industrialrelations director in that city to coordinate labor relations policies.Electricians (Case No. 39-RC-469):The IBEW seeks to sever aunit of maintenance electricians, linemen, cable splicers, permanenthelpers, trainees, and apprentices from the over-all unit at the Houstonrefinery only.The Intervenor opposes the appropriateness of theproposed unit on the ground that the Nation-wide pattern of bargain-ing requires that such unit include similar employee groups at theother refineries of the Employer which are covered under its Nation-wide agreement.The IBEW, however, contends that no Nation-widebargaining in fact exists because the Wood River refinery, the bulkmarketing stations, and the rubber plant are not included in theNation-wide contract.On at least two occasions within recent years, the Board has recog-nized the integration of the Employer's production, pipeline, andrefining operations, and the effective history of Nation-wide collectivebargaining covering the employees engaged in these operations, de-2Sinclair Refining Company,92 NLRB 648. 200DECISIONSOF NATIONALLABOR RELATIONS BOARDspite the fact that the Intervenor did not include in its Nation-widecontract the employees at some of the Employer's operations. On eachoccasion, the Board has declined to sever craft or other units where theunit sought was not coextensive with the Nation-wide unit.$The record does not reveal any change in the Employer's operationsor in the established pattern of collective bargaining which justifiesa departure from our established policy of refusing to sever a unitin one plant where the unit sought is not coextensive with an existingmultiplant unit 4As the IBEW does not seek to represent the elec-tricians at the other refineries of the Employer who are bargained forin the Nation-wide unit, we shall grant the Intervenor's motion todismiss the petition filed in this case.Guards (Case No. -39-RC-465):The Employer employs 16 guardsat the Houston refinery whom the Intervenor has represented in the-over-all Nation-wide unit during the years 1934 to 1941, 1943 to 1947,and 1949 to the present.The record does not disclose whether anylabor organization represented these individuals during the inter-vening years.These employees are locally hired, discharged, and_supervised.Their basic wage rates have been determined on a localbasis.It appears that there has been no interchange of guards betweenthe various plants of the Employer.On May 6, 1952, the Association filed its petition seeking to repre-sent the guards at the Houston refinery only.Upon being advised onMay 19 by the president of the intervening Local that the Intervenor-had no interest in these employees, the officer in charge of the Board's39th Subregional office obtained a consent election agreement fromthe Employer and the Association, pursuant to which a consent elec-tion was conducted by mail ballot.On May 23, prior to the opening-and counting of the ballots, the Intervenor's district representativeadvised the Subregional Officer that the president of the Local hadno authority to disclaim interest in the guards' unit, stated that theguards were currently included in a Nation-wide contract with theEmployer, and communicated to him the Intervenor's intention tointervene in any hearing thereafter conducted affecting these em-ployees.The mail ballots have been impoundedand remain un-counted.The Association contends that the impounded ballots should be-opened and counted because a separate unit of guards at the Houstonrefinery is appropriate. In support of this contention, it argues that" Sinclair Refining Company,64 NLRB 611;Sinclair Refining Company, Pipeline Depart-ment,89 NLRB 969. InSinclair Refining Company,92 NLRB 643, involving the Em-ployer'sWood River refinery, the integration of the Employer'soperations and theestablished Nation-wide bargaining history were recognized,although the circumstancesof that case were held to justify granting those employees an opportunity to vote forseparate plant representation4E. g., Pioneer,Incorporated,86 NLRB 1316. SINCLAIR REFINING COMPANY201Section 9 (b) (3) of the Act precludes the Boardfrom sanctioningthe Nation-wide unit urged by theIntervenoras appropriatebecauseit includes guards with production employees; that the Employerexerts a considerable degree of local control over these employees;and that the guards at Houston are separated geographically from,and have no contact with, the guards employed at the Employer'sother plants.5The Intervenor asserts that the guards should remainin the Nation-wide unit in which they have been included since 1934.It further contends that if the Board finds that the guards are en-titled to separate representation, the guard unit should, under ourdecision inJoseph E. Seagram & Sons, Inc.,sbe coextensive with theNation-wide production and maintenance unit.In theSeagramcase on which the Intervenor relies, and which wasdecided in 1949, a unit of guards was sought limited to one of theemployer's several plants.The employer's productionand mainte-nance employeeshad been represented for 15 years on a multiplant,company-widebasis.Although the employees sought had been un-organizedduring the entire 15-year period, we. dismissed the petitionon the ground that the requested unit should be coextensive with thecompany-wide production and maintenance unit.Recently, however,we have hadoccasionto reappraise this decision in a proceeding in-volving thesame parties.7In this laterSeagramdecision, the Boardfound a separateunit of guards at one of the employer's installationsappropriate in view of the lack of bargaining for guards, their specialattributes, the wide geographicaldispersalof the employer's plants,and the degree of local control exerted over these employees.Westated :For the Board to continue to insist that, employees who seekto organizefor the first time do so only in a unit comprising em-ployees in 15 plants spread over hundreds ^ of miles of territorywould be, in practical effect, to deny them the right to collec-tive bargaining and the "fullestfreedom in exercisingthe rightsguaranteed by this Act."Labor organization is often aprocessof growth which proceeds from small tolarge.Not many em,ployee groupscan simultaneously mount an organizational cam-paign among employees at 15 plants located in 5 differentStates.Certainly plant guards, whose organization must be pursuedunder certain limitations imposed by the amended statute, arenot among those who can readily do so.:The Association also contended that the disclaimer of interest in the guards'unit bythe president of the intervening Local estops the Intervenor from now opposing a separateelection among these employees.In view of our disposition of this case,we find itunnecessary to pass upon this contention.° 83 NLRB 167.*Joseph E. Seagram&Sons,Inc.,101 NLRB No. 37. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the instant case, the guards sought are not unorganized, but havebeen represented by the Intervenor for a number of years.Thisrepresentation, however, has been in a unit combining guards withproduction and maintenance employees.Section 9 (b) (3) of theAct enjoins the Board from finding a unit appropriate "if it includes,together with other employees, any individual employed as a guard."It is therefore clear that the unit in which the Intervenor has includedthe guards, and in which it seeks to include them, is not appropriate.We do not believe that the guards at the Houston refinery should bebound in their organizational efforts by a pattern of bargaining in aninappropriate unit.To hold otherwise would, in our opinion, ef-fectively deny to these employees the "fullest freedom in exercisingthe rights guaranteed by this Act."Under these circumstances, and in view of the geographic distancebetween the Employer's plants, and the facts that the Employer exertsa marked degree of local control over the guards at the Houston re-finery and that these guards do not interchange, and have no contact,with the guards at the other plants, we find that a unit of guards atthe Employer's Houston, Texas, refinery, excluding all other em-ployees and supervisors as defined in the Act, is appropriate.Ac-cordingly, the Intervenor's motion to dismiss this petition is denied.As the Subregional Officer for the 39th Subregion has heretoforeconducted a consent election among the employees in the unit herefound to be appropriate, we shall direct the Subregional Officer to openand count the ballots which have been cast in that election.OrderIT IS HEREBY ORDERED that the petition filed in Case No. 39-RC-469by Local Union No. 716 of the International Brotherhood of Electri-calWorkers, AFL, be, and it hereby is, dismissed.IT IS HEREBY FURTHER ORDERED that as part of the investigation toascertain representatives for the purposes of collective bargainingwith the Sinclair Refining Company at its Houston, Texas, refinery,among the employees in the unit of guards set forth in paragraphnumbered 4 above, the Subregional Officer for the Subregion in whichthis case was heard shall, pursuant to National Labor Relations BoardRules and Regulations, within ten' (10) days from the date of thisOrder, open and count the ballots of the employees cast in the consent-election heretofore conducted, to determine whether or not these em-ployees desire to be represented, for purposes of collective bargain-ing, by the Sinclair Plant Protection Employee Association.